[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
Motion #101 — The defendant is ordered to continue paying all the household and other expenses that he has been paying over the past three months. These expenses shall include medical insurance for the parties and the minor child, homeowners' insurance, and life insurance. The parties are awarded joint custody of the minor child. The defendant is to pay the plaintiff $100.00 per week as temporary alimony, which payment is to supplement the plaintiff's weekly earnings. The request for legal fees is denied without prejudice to renew the request at the time of the final hearing. The request for funds to conduct appraisals of a business and two warehouses is denied without prejudice to renew the request one more evidence on the issue of ownership is available and more definite information on the cost of the appraisal or appraisals is available.
THIM, J.